     Case 2:20-cv-00303-APG-DJA Document 40 Filed 04/21/21 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    SAEED AZGHADI SAMIEE, ET AL.,                         Case No. 2:20-cv-00303-APG-DJA
 7                           Plaintiffs,
                                                            ORDER
 8           v.
 9    JAMES RIVER INS., CO.,
10                           Defendant.
11

12           This matter is before the Court on the Plaintiffs’ Motion to Extend Time (ECF No. 32),

13   filed on March 29, 2021. The Court also considered Defendant’s Response (ECF No. 36) filed on

14   April 12, 2021 and Plaintiffs’ Reply (ECF No. 37), filed on April 19, 2021. The Court finds this

15   matter properly resolved without a hearing. LR 78-1.

16      I.        BACKGROUND

17           Plaintiffs seek to extend the outstanding discovery deadlines by seven months. (ECF No.

18   31). This is the third request to extend discovery. Plaintiffs claim that they are meet and

19   conferring with Defendants and working on resolving issues regarding a neuropsychological

20   examination of Plaintiff along with disclosure of the claims file. Plaintiffs indicate that

21   significant discovery remains to be completed – including depositions and the Rule 35

22   examination. Further, Plaintiffs contend that COVID-19 issues have delayed some discovery

23   completion.

24           In response, Defendant claims that the issues regarding the Rule 35 examination have

25   been resolved. (ECF No. 36). Further, Defendant indicates that this case has already proceeded

26   on a 493 day discovery period. So, no extension, let alone a 7 month extension, is warranted.

27           Plaintiffs reply that there are unresolved discovery issues, including a new motion to

28   compel, and Defendant has contributed to the lengthy discovery period by delaying responses to
     Case 2:20-cv-00303-APG-DJA Document 40 Filed 04/21/21 Page 2 of 2




 1   Plaintiffs’ discovery requests. Additionally, Plaintiffs need additional time to complete

 2   dispositions.

 3      II.        DISCUSSION

 4             The Court finds that there is good cause to grant Plaintiffs’ request for an additional

 5   discovery extension. It acknowledges that this case has already proceeded through a lengthy

 6   discovery period. However, given the complications from COVID-19 and discovery remaining to

 7   be completed, the Court finds that an extension is appropriate. However, it cautions Plaintiffs

 8   that this shall be the last discovery extension granted absent exceptional circumstances. There

 9   does not appear to be any reason why the remaining discovery cannot be completed in this new 7

10   month extension period if the parties are diligent.

11      III.      CONCLUSION

12             IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Extend Time (ECF No. 32)

13   is granted.

14             IT IS FURTHER ORDERED that the following deadlines shall govern discovery:

15             Expert disclosures: November 22, 2021

16             Rebuttal expert disclosures: December 20, 2021

17             Discovery cutoff: January 18, 2022

18             Dispositive motions: February 20, 2022

19             Joint pretrial order: March 18, 2022

20             DATED: April 21, 2021.

21
                                                              DANIEL J. ALBREGTS
22                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                      Page 2 of 2
